Citation Nr: 0518392	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the hands 
and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

On May 26, 2005, a hearing was held in New York, New York, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, the 
Board granted the veteran's motion to advance this case on 
the docket due to the veteran's advanced age.  38 C.F.R. § 
20.900(c)(2004).


REMAND

This case is not ready for appellate review.  VA is required 
to obtain a medical opinion when such an opinion is necessary 
to make a decision on a claim.  A medical opinion is deemed 
"necessary" if the evidence of record includes competent 
evidence that the claimant has a current disability and that 
the disability may be associated with the claimant's military 
service but the case does not contain sufficient medical 
evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, at VA examinations in May 1997, the 
veteran was diagnosed with arthritis of the hands and toes.  

The veteran has alleged that he was exposed to cold 
temperatures and strenuous work while serving as a cook in 
Germany during his military service.  The veteran is 
competent to report his experiences.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  In a June 2005 statement, Lev 
Paukman, M.D., stated that it was possible that the veteran's 
exposure to extreme cold for many hours could have been a 
contributory factor to his arthitic condition.  In a June 
2005 statement, Harry Berkowitz, M.D., stated that it was 
possible that the veteran's osteoarthritis of his hands was 
exacerbated while working in the kitchen with duties that 
included physical manipulation with his hands.  There is 
insufficient medical evidence for the Board to make a 
decision on the veteran's claim.  The veteran should undergo 
a VA examination to determine whether the claimed 
disabilities were incurred in service or within a relevant 
presumptive period thereafter.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA joints examination to 
the veteran to determine whether the 
veteran's current arthritis of the hands 
and feet (toes) is related to his 
military service or that was incurred in 
the one-year period thereafter.

The claims folder, including the 
veteran's service medical records showing 
treatment of the veteran for ingrown 
toenails and callosities of the feet, the 
reports of VA hands and feet examinations 
of the veteran in May 1997, and 
statements by Drs. Berkowitz and Paukman 
dated in June 2005, should be made 
available to the examiner for review 
before the examination.  (The veteran's 
service medical records are contained in 
two brown envelopes within the first 
volume of the claims file.)  The examiner 
is requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran's current 
arthritis of the hands is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in January 1955.

The examiner should express an opinion as 
to whether the veteran's current 
arthritis of the feet (toes) is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in January 1955.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.  (The examiner should 
specifically address the June 2005 
statements by Drs. Paukman and 
Berkowitz.)

The veteran is competent to report his 
experiences, such as being exposed to 
cold temperatures and the activities 
included in working as a cook in service, 
and readily observable symptoms, such as 
pain or swelling in his hands or feet; 
however, as a layperson, the veteran is 
not competent to provide a medical 
diagnosis or a medical nexus.

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


